DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 in the reply filed on 30DEC2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/851,002 filed on 05/21/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Product-by-Process Claims
Note that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP §2113). Claims 6-11 are interpreted as product-by-process claims and will be examined upon the merits of such claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4,6-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 2,4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 sets forth the limitation “the metal-foam filter material comprises at least one of copper foam […] or titanium foam.”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 4 line(s) 3,4 sets forth the limitation “can be”. It is unclear whether the limitation after “can be” is required or optional.
Claim 4 line(s) 2 sets forth the limitation “traditional filter”. It is unclear what a “traditional filter” is or what it entails. See also spec. par. [09].
Regarding claim 4, the claim scope is unclear as the metal-foam filter may be before or after a traditional filter, yet further details only describe the metal-foam being before the traditional filter.
Claim 6 sets forth the limitation “wherein a manufacturing process to form the porous metal-foam filter material comprises at least one of freeze casting, space holder, or dealloying”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 7 sets forth the limitation “a freeze casting method including a powder slurry freezing or drying and reduction or sintering processes”. It is unclear which parts are included in the freeze casting method or if drying and reduction or sintering are a separate processes.
Claim 7 line(s) 3 sets forth the limitation “the water- or camphene-based powder slurry”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the term “relatively high temperature” is a relative term which renders the claim indefinite. The term “relatively high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
While the specification lists a range of “high temperature” (par. [11]), it is unclear what temperature range in the claim is considered “high temperature”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 7, the claim scope as a whole is confusing as to what is required and what is optional. The claim sets forth several processes in the alternative (“or”), but the details of those processes are further recited. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4,6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO (US 20140004441).
Regarding claim 1-2, CHO teaches a fuel cell (title, Figs.) including a metal-foam filter material with pore surfaces (abstract, Fig. 1 #103,109; Fig. 2; see updated drawings in US 10978715; par. [0047]) capable of the intended use of killing bacteria and viruses (see also the operating temperature of 70ºC; par. [0013,0081]). Note that an intended use does not provide structure to a device claim.
Regarding claim 3, CHO teaches the metal-foam filter material comprises e.g. copper foam (par. [0018]).
Regarding claim 4, CHO teaches the metal-foam filter material is copper foam (par. [0018]), in combination with a “traditional filter” e.g. a polymer electrolyte membrane (PEM; Fig. 1B #117; par. [0070]).
Regarding claims 6-11, the manufacturing process does not impart differing structure to the device and thus all limitations are met. See also par. [0018,0048,0055,0058,0075].
Regarding claim 12, CHO teaches the metal-foam filter material is e.g. titanium foam (par. [0018) inherently comprising a titanium dioxide coating (See Fig. 1A; feeding of O2 from air will oxidize the surface of the foam and thus provide a titanium dioxide coating), which will inherently kill bacteria and viruses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 20140004441) in view of SUGAWARA (US 6194094).
Regarding claim 5, CHO is silent as to the porosity and pore size of the metal-foam filter. However, SUGAWARA teaches a polymer electrolyte fuel cell (title, Figs.) including a gas diffusion layer having a porosity of 50-70% (C3/L65), which anticipates the claimed range of between about 50 – 75% and a pore size of 17-90 microns (C3/L66-67), which anticipates the claimed range of 0.1-100 microns.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the porosity and pore size of the metal-foam filter of CHO to be within the claimed range as taught by SUGAWARA in order to provide an optimized filter. The references are combinable, because they are in the same technological environment of fuel cells. See MPEP 2141 III (A) and (G).
Claim(s) 1-4,6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (US 20200086257), effectively filed on 06APR2017 evidenced by DOMB (US 20100176044).
Regarding claim 1-3, LIU teaches nanoporous metal foam gas filters (title, Figs.) comprising pore surfaces (abstract) capable of the intended use of killing bacteria and viruses (via e.g. metals. See DOMB par. [0008,0016]). The metal foam may be made of e.g. titanium or copper (“pure metal […] Ti,Cu”, par. [0046]) and coated with e.g. titanium dioxide (par [0053,0063]).
Note that an intended use does not provide structure to a device claim.
Regarding claim 4, LIU teaches the metal-foam filter material is e.g. copper foam (par. [0046]), which is placed e.g. after a “traditional filter” or pre-filter (par. [0097]).
Regarding claims 6-11, the manufacturing process does not impart differing structure to the device and thus all limitations are met. See also par. [0070-0071].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 20200086257), effectively filed on 06APR2017 evidenced by DOMB (US 20100176044).
Regarding claim 5, LIU teaches a foam having a tunable foam that is 0.01-50% by volume nanoscale metal wires (par. [0049]) and thus would have a porosity of 50-99.99%, which is a highly porous structure (par. [0072]). Such a porosity overlaps 
the instantly claimed range of 50-75% and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
	LIU further teaches that the filter is capable of efficiently filtering sub-0.3 micron sized particles (par. [0006]) and as such would have a suitable pore size. The pore size is also tunable as desired (par. [0022,0055]). LIU teaches the pore size is a results-effective variable that affects the filter structure and properties.  Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed pore size range because LIU teaches the pore size is a results-effective variable.  See MPEP 2144.05 II, A & B.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777